         Case 1:19-cr-00696-PAE Document 191 Filed 12/28/20 Page 1 of 2




                       CATALANO GALLARDO            &   PETROPOUL OS,      LLP
                                            ATTORNEYS AT LAW
                                 100 JERICHO QUADRANGLE, SUITE 326
                                      JERICHO, NEW YORK 11753

                                                                                      TEL. 516.931.1800
                                                                                      FAX. 516.931.1033



Domingo R. Gallardo
Partner
dgallardo@cgpllp.com



                                                       December 23, 2020

BYE-MAIL

The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Ari Teman
               Case No. 19-cr-696 (PAE)
               Our File No. 65-2365

Dear Judge Engelmayer:

       I represent Sher Tremonte LLP with respect to the transition of Ari Teman's defense to
incoming counsel, Susan G. Kellman and Andrew J. Frisch. As you are aware, Sher Tremonte
LLP's representation of Mr. Teman ended on December 11, 2020, with the Court's Order
granting the firm's motion to withdraw as Mr. Teman's counsel.

         By way of background, Sher Tremonte LLP was retained to represent Mr. Teman with
respect to post-trial issues and appeared on this case on November 2, 2020. All fees paid by Mr.
Teman have been earned. I am preparing an accounting for Mr. Teman, which I hope to convey
to him through his incoming counsel. Additionally, Mr. Teman, through his company, and
certain third parties transferred to the firm $260,000 to be held in escrow for the payment of any
restitution ordered in this matter. The firm was advised that funds advanced by the third parties
were borrowed by Mr. Teman for the sole purpose of paying the anticipated restitution. In fact,
by letter dated November 20, 2020, the firm advised the Court that $260,000 in funds had been
received for purposes of restitution.

       I have reviewed the letter sent by Mr. Teman to the Court, dated December 23, 2020.
Please allow this to serve as an emphatic denial of any wrongdoing by the attorneys of Sher
         Case 1:19-cr-00696-PAE Document 191 Filed 12/28/20 Page 2 of 2




Tremonte LLP. I do, however, formally join in Mr. Teman's request for the Court to order a
transfer of the aforementioned funds from Sher Tremonte LLP's escrow account to Ms.
Kellman' s escrow account, to be held for the intended purpose of payment of restitution in this
case. Furthermore, it is respectfully requested that such Order release Sher Tremonte LLP from
any liability with respect to this transfer and the handling of the aforementioned funds following
said transfer.


                                                    Respectfully u~

                                                    C
                                                    DOMINGO R. GALLARDO
                                                                                   --
DRG/cv

cc:    BY E-MAIL

       Ari Teman ari@teman.com
       Susan Kellman sgk@kellmanesq.com
       Andy Frisch afrisch@an.drewfrisch.com
       Justin Gelfand justin@margulisgelfand.com
       Joseph DiRuzzo jd@diruzzolaw.com
       Justine Harris JI--Iarris@sherb·emonte.com
       Noam Biale NBiale@shertremonte.com
       Justin Sher JSber@shertremonte.com
       Michael Tremonte iv1Tremonte@shertremonte.com
       Kedar Bhatia kedar.bhatia@usdoj.gov
       Edward Imperatore edward.imperatore@usdoj.gov
       Audrey Strauss audrey.strauss@usdoj.gov
       Jacob Gutwillig Jacob.Gutwillig@usdo j.gov


                                   5IF$PVSUTUBOETSFBEZUPPSEFSUIFUSBOTGFSUP.S5FNBOT
                                   JODPNJOHDPVOTFMPGUIFGVOETIFMEJOFTDSPXGPSQVSQPTFTPG
                                   SFTUJUVUJPO5PBTTVSFUIBUUIFSFJTBNFFUJOHPGUIFNJOETBNPOH
                                   BMMSFMFWBOUQFSTPOT UIF$PVSUBTLTUIBUPVUHPJOHBOEJODPNJOH
                                   EFGFOTFDPVOTFM BOE.S5FNBO KPJOUMZTVCNJUBMFUUFSUPUIF
                                   $PVSUSFRVFTUJOHUIFJTTVBODF BOEBUUBDIJOHBQSPQPTFEESBGU PG
                                   BOPSEFSEJSFDUJOHUIJTUSBOTGFS5IFQSPQPTFEPSEFSTIPVMETFU
                                   PVU JOUFSBMJB UIFQSFDJTFBNPVOUPGUIFGVOETUPCFUSBOTGFSSFE
                                   SO ORDERED.

                                                    
                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge

                                               2       %FDFNCFS 
